Citation Nr: 0704455	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-41 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.  

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1973 to September 
1974 and from April 1980 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).   

The veteran appeared at a hearing before the undersigned at 
the RO in February 2006.  

With regard to the veteran's claim of service connection for 
a low back disability, it has been held that the Board is 
under a legal duty in such a case to determine if there was 
new and material evidence submitted, regardless of the RO's 
actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).   Accordingly, the Board has phrased the issue as 
whether new and material evidence has been received to reopen 
the claim of service connection for a low back disability.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in February 1997.  The veteran was notified of 
this decision that same month and did not appeal.  Thus, the 
decision became final.  

2.  Evidence received since the denial of service connection 
for a low back disability in February 1997 raises a 
reasonable possibility of substantiating the claim.

3.  A current low back disability is of service origin.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002).

2. Evidence received since the February 1997 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if they are manifested to a degree 
of ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

If a notice of disagreement is not submitted within one year 
of an agency of original jurisdiction (AOJ) decision, that 
decision becomes final.  38 U.S.C.A. § 7105(c).  Final AOJ 
decisions will be reopened and the former disposition 
reviewed, if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 2002); 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

The RO denied service connection for a low back disability in 
February 1997.  The veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.

In denying service connection, the RO concluded that although 
there was a record of treatment for back injury in service, 
there were no permanent residuals of chronic disability 
subject to service connection shown by service medical 
records or demonstrated by evidence following service.  The 
RO observed that service medical records for the period from 
February 1977 to January 1980 showed no evidence of back 
complaints. 

Evidence received subsequent to the February 1997 rating 
determination includes private treatment records showing 
treatment for a low back disorder in 1985; a February 1998 
worker's compensation medical report indicating that the 
veteran had hurt his back unloading fuel 20 years ago while 
in the Air force and that there was a reasonable medical 
probability that the veteran had chronic disc disease dating 
back twenty years; the results of a July 2005 VA examination; 
the testimony of the veteran at his February 2006 hearing; 
statements from the veteran and his mother; and a March 2006 
letter from an individual employed at a free clinic. 

The evidence added to the record since the February 1997 
decision directly addresses the issue on appeal.  The newly 
added evidence includes a February 1998 statement in which, 
Alan G. Greenwald, M.D., concluded that "there was a 
reasonable medical probability" that the veteran had chronic 
disc disease dating back to "20 years ago" while the 
veteran was in the Air Force.  This newly added evidence 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

As the claim has been reopened the Board will now address the 
claim on the merits.  The veteran is not prejudiced by such 
an analysis because the RO has also considered the claim on 
the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records reveal that in April 
1974, the veteran was seen with complaints of a long history 
of low back pain.  The pain radiated to his right leg.  He 
reported that this had been present for three weeks.  He also 
complained of muscular discomfort.  He was given physical 
therapy and received 4 treatments of short wave diathermy and 
treatments of William Flexion exercises to the low back.  The 
condition was noted to improve and he was discharged from 
therapy on April 11, 1974.  He was also issued a temporary 
profile for his low back pain at the time of his initial 
visit in April 1974.  No further complaints or findings were 
reported for the remainder of the veteran's first period of 
service.  

In a June 1976 U. S. Air Force Reserve report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had recurrent back pain; lameness; bone, 
joint, or other deformity; or arthritis, rheumatism, or 
bursitis.  

At the time of a January 1977 ROTC examination, normal 
findings were reported for the spine and lower extremities.  
In the summary of defects and diagnoses section of the report 
"none" was written.  In a January 1977 report of medical 
history, the veteran again checked the "no" boxes when 
asked if he had or had ever had recurrent back pain; 
lameness; bone, joint, or other deformity; or arthritis, 
rheumatism, or bursitis.

The veteran again checked the "no" boxes on a June 1977 
report of medical history when asked if he had or had ever 
had recurrent back pain; lameness; bone, joint, or other 
deformity; or arthritis, rheumatism, or bursitis.

At the time of the veteran's January 1980 reenlistment 
examination, normal findings were again reported for the 
spine and lower extremities.  In a report of medical history 
filled out at that time, the veteran again checked the "no" 
boxes when asked if he had or had ever had recurrent back 
pain; lameness; bone, joint, or other deformity; or 
arthritis, rheumatism, or bursitis. 

Treatment records received subsequent to the veteran's 
request to reopen his claim in June 2002 included a May 1985 
report from M. S. Zabelin, D.C., indicating that the veteran 
had presented to the office complaining of low back pain.  He 
reported that examination, including X-rays, indicated a 
relatively severe osseous misalignment with concomitant 
neurologic insult.  It was his recommendation that the 
veteran be excused from heavy lifting for three weeks to 
allow his condition to improve without the stresses of 
lifting associated with his present job.  

In a June 1996 statement in support of claim, the veteran 
indicated that he injured his back when lifting a fuel tank.  
He stated that he was taken to the emergency room and was 
treated for his back condition.  He reported that he was put 
on light duty for 4 to 6 months.  The veteran stated that he 
received acupuncture treatment from the Haight Ashbury Clinic 
in 1975 and that he had received treatment at various 
facilities subsequent to his release from service.  

In July 1996, the Haight Ashbury Free Medical Clinic 
indicated that the veteran was unknown at the facility.  In 
an August 1996 statement, the veteran again reported how he 
was injured.  

In a February 1998 worker's compensation report, prepared by 
a defense qualified medical examiner, Dr. Greenwald, it was 
noted that the veteran had been injured in August 1997 while 
working as a handyman.  The veteran sustained the injury 
while squatting down in a tub and breaking tile around a tub.  

The examiner noted that the veteran had had "a similar back 
episode starting first twenty years ago while in the Air 
Force."  It was elaborated that he had hurt his back while 
unloading a fuel tank, been disabled for six months, and 
placed on light duty.  The veteran was noted to have had 
residual symptoms, which were not labor restricting, and for 
many years he was able to do heavy physical work including 
plumbing.  However, in the last few years, he had had up to 
two episodes of low back pain that would occur with bending 
over or vacuuming and would last seven to ten days and would 
interfere with his ability to work.  As noted the examiner 
concluded that there was a reasonable probability that the 
current back disability dated back to the initial in-service 
injury "20 years ago." 

In statements dated in April and May 1998, and addressed to 
the veteran's attorney apparently in conjunction with a 
worker's compensation claim, R. Thomas Grotz, M.D., an 
orthopedist, reviewed the veteran's history.  He noted that 
the veteran had sustained a back strain while removing a fuel 
tank during service in 1973, and reported a lifting injury in 
1985.  He also considered Dr. Greenwald's statement.  

Dr. Grotz noted that the history provided to him indicated 
that the veteran had not work restrictions prior to the back 
injury in 1997.  He added that the earlier injuries had 
resolved, and while they "may have been predisposing" they 
were not "causative."

In July 2005, the veteran was afforded a VA examination.  The 
examiner noted that the veteran's service medical records 
revealed that he was seen on April 8, 1974.  The examiner 
then noted the information found in the service medical 
records.  He observed that the veteran was discharged from 
physical therapy on April 11, 1974.  The examiner indicated 
that it appeared that the back pain started in March 1974 and 
lasted at least until the middle of April 1974.  He observed 
that in the notes there was no mention of any heavy lifting 
or any injury.  He noted that the veteran reported that he 
had injured his back when lifting a tank.  The examiner 
observed that there was no other record of treatment for a 
back injury until 1997, which was related to worker's 
compensation.  He noted that the veteran worked construction 
for three years prior to the 1997 injury.  The examiner 
further noted that the veteran was employed as clerk at 
Safeway for seven years prior to that and that he had worked 
construction three years prior to that.  The examiner 
indicated that the veteran had not been able to obtain 
gainful employment since August 1997.  He noted that the 
veteran described receiving acupuncture treatments in the 
1980's, but that he could not find such records in the file.  

Following examination, the diagnosis included chronic low 
back pain due to degenerative changes of the lumbosacral 
spine without objective evidence of any lumbosacral 
radiculopathy 

The examiner noted that the claims folder did reveal that the 
veteran had one episode of low back pain that started in the 
middle of March 1974 and ended in the middle of April 1974.  
He observed that there was no mention of an injury in the 
notes.  The veteran complained of muscular discomfort which 
was noted at that time.  He received treatment, was given a 
profile, and was discharged from physical therapy on April 
11, 1974, with improvement being noted at that time.  He 
observed that the veteran reported that his back problems 
started after the incident with the tank; however, the 
medical notes did not confirm this.  The examiner further 
noted that on numerous subsequent examinations and histories, 
there was no mention of back pain.  

The examiner stated that given the available medical 
evidence, it would be "mere speculation" on his part to 
draw a conclusion that the veteran's current low back 
problems were the result of one episode of low back pain that 
happened in active service.  

The examiner noted that most of the medical evidence that was 
available showed that the episode of low back pain that 
happened in service did not recur and that the veteran's 
current medical problems were related to the 1997 worker's 
compensation injury.  The examiner stated that as best as he 
could determine, the veteran's current low back condition was 
not related to the one episode of low back pain that happened 
in the U. S. Air Force.  

In a February 2006 private report, C. Jones, M.D., noted that 
the veteran reportedly sustained his first back injury while 
serving on active duty in the U. S. Air Force on April 8, 
1974.  He injured his back when loading a fuel tanker onto a 
fighter jet.  He was treated with medication and physical 
therapy.  He was on limited duty for six months.  He was 
noted to have tried acupuncture in 1975 which was beneficial 
and reenlisted in 1980.  

The veteran reported to Dr. Jones that his back symptoms were 
manageable and that he was able to tolerate exercising and 
running.  The veteran reported seeing a chiropractor in 1985 
when he developed back pain following an injury which 
occurred while employed for MUNI.  Dr. Jones also noted the 
worker's compensation injury in August 1997, at which time a 
MRI was performed which revealed disc bulges and herniation.  
Following examination, diagnoses of lumbar herniated nucleus 
pulposus at L4-5 without radiculopathy; degenerative disc 
disease at L4-5 and L5-S1; low back pain; flat back syndrome; 
and chronic pain syndrome, were rendered.  

At his February 2006 hearing, the veteran testified that he 
sustained an injury to his low back when attempting to move a 
fuel tank from the left wing of an F 4 Phantom jet.  The 
veteran reported that the fell to his knees and heard a 
squirt like sound in his back.  He noted that he was helped 
up and taken to the aid station.  The veteran reported that 
he was treated there and given Valium.  He also reported 
being placed on light duty.  He testified that because of his 
back pain he was in and out of light duty for six months.  
The veteran reported receiving treatment at the Haight-
Ashbury Detoxification Center in San Francisco.  He noted 
that they performed acupuncture there and that he was 
afforded this treatment as he worked as a volunteer at this 
facility.  The veteran stated that he had had recurring back 
problems since service.  He noted that the last back injury 
he sustained was in 1997.  

The veteran also reported injuring his back in 1985 while 
working for San Francisco Municipal Railways.  He noted 
seeing a chiropractor at that time which did not help him.  
The veteran stated that the symptomatology associated with 
the inservice injury and the subsequent civilian injuries was 
different.  The veteran testified that after the 1974 injury 
he adjusted the way he handled himself so as to avoid another 
back injury.  He indicated that there were no records of his 
acupuncture in 1975 as he worked there and was given 
treatment as a result of his volunteering at the facility.  
He stated that there were no records kept of his treatment.  
He reported that he would attempt to obtain a letter from the 
facility indicating that he had received treatment there.  

Following the hearing, the veteran submitted a letter from 
his mother who indicated that she had received a letter from 
her son while he was in the Air Force that he had injured his 
back and was going to be placed on light duty.  She noted 
that through the years, the veteran's back injury had 
incapacitated him multiple times.  

The veteran also submitted a letter from D. Inaba, a research 
scientist at the Haight Ashbury Free Clinics.  In the letter, 
it was noted that the veteran had been a volunteer at the 
Haight Ashbury Clinic under his supervision in 1975.  He 
indicated that during the time that the veteran volunteered, 
the clinic operated an acupuncture service for patients and 
staff.

Analysis

With regard to the three elements needed to establish service 
connection, the elements of a current back disability and an 
injury in service are well established.  There is conflicting 
evidence as to the relationship between the current 
disability and service.

The VA examiner provided an opinion that was against the 
claim.  The examiner, however, considered an inaccurate 
history.  He stated that there was no evidence of back 
disability between the time of the in-service episode of back 
pain and the on-the-job injury in service.  The record 
clearly shows an episode of back disability in 1985.  It also 
appears that the examiner did not consider Dr. Greenwald's 
report that the veteran had had a low level of symptomatology 
ever since the in-service injury.

The inaccurate history considered by the VA examiner is 
significant because he relied on the absence of intervening 
evidence of back disability to conclude that the current back 
condition was not likely related to service.  Accordingly, 
the VA examiner's opinion is of limited probative value.

Dr. Grotz, provided an opinion that was apparently geared to 
supporting the claim for worker's compensation benefits, but 
even so, acknowledged that the in-service disability 
predisposed the veteran to the current back disorder.  Dr. 
Grotz did not say that the veteran was asymptomatic between 
the acute episodes of back disability during service and in 
1985, but merely concluded that a back disability had not 
precluded heavy physical labor prior to 1997.

Dr. Greenwald's opinion was the most supportive of the 
veteran's claim for service connection.  While some aspects 
of the opinion are not confirmed in the clinical record (for 
instance there is no documentation of a low level of 
symptomatology in between the episodes of back injury in 
service and in 1985), and the doctor erroneously placed the 
veteran's in-service injury "20 years ago" when it had 
actually occurred more than 20 years earlier, the history was 
essentially accurate.  Moreover, at the time of Dr. 
Greenwald's opinion, the veteran's acknowledgement of a low 
level of symptomatology prior to the 1997 injury was against 
his interest in obtaining worker's compensation benefits.  
Thus the report of a continuity of symptomatology is of great 
probative value.

As just discussed the evidence as to the relationship between 
the current back disability and the injury in-service is in 
relative equipoise.  Resolving reasonable doubt in the 
veteran's favor; service connection for a low back 
disability, namely degenerative disc disease, is granted.


ORDER

New and material evidence having been received; the claim for 
service connection for a low back disability is reopened. 

Service connection for a low back disability is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


